--DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: --
In line 0015, “once per-trained model” should be “once per trained model”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 5, “the cloud computing platform;” should be “the cloud computing platform:”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“parsing module” in claim 9
“traversal module” in claim 9
“load assignment module” in claim 9
“profile module” in claim 9
“partition module” in claim 9
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Step 1:
Claims 1-8 are directed to a method (a process) and claims 9-14 are directed to a system (a machine) which fall within one of the four statutory categories of inventions.
Claims 15-20 are directed to a computer-readable storage medium which, in the broadest reasonable sense, covers transitory signals. Therefore, claims 15-20 do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1:
Step 2A, Prong 1:
	Claim 1 recites in part:
parsing a trained neural network model of a neural network into a data flow graph comprising a plurality of nodes, the neural network associated with an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform; generating a traversal order of the data flow graph; assigning a respective load level range to each of the edge device and the cloud computing platform; profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform; and determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. For example, a human is able to parse a neural network model and create a 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding claim 2:
Step 2A, Prong 1:
	Claim 2 recites in part:
wherein each of the plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding claim 3:
Step 2A, Prong 1:
	Claim 3 recites in part:
wherein each of the plurality of nodes further includes one or more edges, each of the one or more edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding node.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “each of the plurality of nodes further includes one or more edges, each of the… edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding note” is satisfied by the human ensuring 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding claim 4:
Step 2A, Prong 1:
	Claim 4 recites in part:
wherein assigning the respective load level range to each of the edge device and the cloud computing platform includes: assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination, the load combination being one of load combinations derived by combining the respective load level ranges.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination” is satisfied, as stated earlier, but the human assigning load level thresholds for each of the edge devices and the cloud computing platform. The limitation “the load combination being one 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 5:
Step 2A, Prong 1:
	Claim 5 recites in part:
wherein profiling the performance of each of the plurality of nodes at different load levels for the edge device and the cloud computing platform includes, for each load combination: identifying one or more edges in the traversal order of the data flow graph; for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge; selecting a solution configuration having a desired characteristic; and storing the solution configuration into a lookup table.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “identifying one or more edges in the traversal order of the data flow graph;” and “for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge” is satisfied by the human identifying edges in the data flow graph and then calculating latency with a given formula and placing 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 6:
Step 2A, Prong 1:
	Claim 6 recites in part:
wherein identifying the one or more edges in the traversal order of the data flow graph includes: determining memory capacity of the edge device; determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity; and limiting the one or more edges to be identified based on the range of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “determining memory capacity of the edge device;” and “determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity” can be done by the human by first determining the memory capacity, and 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 7:
Step 2A, Prong 1:
	Claim 7 recites in part:
wherein determining the partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes includes: referring to the lookup table; selecting a partition configuration having the desired characteristic from the lookup table; and identifying the test partition point of the partition configuration as the partition point of the data flow graph.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “referring to the lookup table;” and “selecting a partition configuration having the desired characteristic from the lookup table” can be done by the human referring back to the paper with the table and/or notes that he took previously, and then choosing 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 8:
Step 2A, Prong 1:
	Claim 8 recites in part:
wherein the generated traversal order of the data flow graph is one of a plurality of possible traversal orders of the data flow graphs.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “the generated traversal order of the data flow graph is one of a plurality of possible traversal orders of the data flow graphs” is satisfied by the human generating one graph, but also being generate additional graphs with different possible partition points from the table.
Step 2A, Prong 2:

Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 9:
Step 2A, Prong 1:
	Claim 9 recites in part: 
	parse a trained neural network model of a neural network into a data flow graph comprising a plurality of nodes, the neural network associated with an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform… generate a traversal order of the data flow graph, the generated traversal order of the data flow graph being one of a plurality of possible traversal orders of the data flow graphs… assign a respective load level range to each of the edge device and the cloud computing platform… profile performance of at least a part of the plurality of nodes over the respective load level ranges for the edge device and the cloud computing platform… determine a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  For example, a human is able to parse a neural network model and create a data flow 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of one or more processors, memory communicatively coupled to one or more processors, and memory storing computer-executable modules.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of one or more processors, memory communicatively coupled to one or more processors, 
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 10:
Step 2A, Prong 1:
	Claim 10 recites in part: 
wherein each of the plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor and includes one or more edges, each of the one or more edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding node.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor” can be satisfied by the human ensuring that each node that is created in the graph represents a “tensor,” which in the broadest reasonable interpterion is a form of data structure used to represent parts (such as neurons) of a neural network. Further, the human will ensure that there is an associated operation with each tensor. The limitation “each of the plurality of nodes further includes one or more edges, each of the… edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding note” is satisfied by the human ensuring that each of the vertices of the graph that was created have at least one edge connection to other vertices. 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 11:
Step 2A, Prong 1:
	Claim 11 recites in part: 
assign a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination, the load combination being one of possible load combinations derived by combining the respective load level ranges.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “assign a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination” is satisfied, as stated earlier, but the human assigning load level thresholds for each of the edge devices and the cloud computing platform. The limitation “the load combination being one of load combinations derived by combining the respective load level ranges” is satisfied by the human combining the respective load level ranges or thresholds that were created. 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the load assignment module.  This element is recited at a high-
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the load assignment module is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)).
	Accordingly, at Step 2B the additional element does not integrate the judicial exception into a practical application.
Regarding claim 12:
Step 2A, Prong 1:
	Claim 12 recites in part: 
identify one or more edges in the traversal order of the data flow graph; for each edge of the identified one or more edges, calculate corresponding latency by placing a test partition point at the corresponding edge; select a solution configuration having a desired characteristic; and store the solution configuration into a lookup table.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the profile module.  This element is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the profile module is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)).

Regarding claim 13:
Step 2A, Prong 1:
	Claim 13 recites in part: 
identify one or more edges in the traversal order of the data flow graph, for each load combination by: determining memory capacity of the edge device; determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity; and limiting the one or more edges to be identified based on the range of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “determine memory capacity of the edge device;” and “determine a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity” can be done by the human by first determining the memory capacity, and then choosing only the edge devices that have the capability of handle the required memory capacity. The limitation “limit the one or more edges to be identified based on the range of nodes” is the human choosing only edge devices that are able to handle the required memory capacity, and not choosing those that are not able to.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the profile module.  This element is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a 
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the profile module is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)).
	Accordingly, at Step 2B the additional element does not integrate the judicial exception into a practical application.
Regarding claim 14:
Step 2A, Prong 1:
	Claim 14 recites in part: 
refer to the lookup table; select a partition configuration having the desired characteristic from the lookup table; and identify the test partition point of the partition configuration as the partition point of the data flow graph.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “refer to the lookup table;” and “select a partition configuration having the desired characteristic from the lookup table” can be done by the human referring back to the paper with the table and/or notes that he took previously, and then choosing 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of the partition module.  This element is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).
	Accordingly, at Step 2A, prong two, the additional element does not integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional element of the partition module is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)).
	Accordingly, at Step 2B the additional element does not integrate the judicial exception into a practical application.
Regarding claim 15:
Step 2A, Prong 1:
	Claim 15 recites in part: 
parsing a trained neural network model of a neural network into a data flow graph comprising a plurality of nodes, the neural network associated with an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform; generating a traversal order of the data flow graph, the generated traversal order of the data flow graph being one of a plurality of possible traversal orders of the data flow graphs; assigning a respective load level to each of the edge device and the cloud computing platform; profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform; and determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. For example, a human is able to parse a neural network model and create a data flow graph with nodes and edges connecting the nodes. The limitation “generating a traversal order of the data flow graph” could be done by the human choosing which edges to take from each vertex to get to the next one. The limitations “assigning a respective load level range to each of the edge device and the cloud computing platform;” and “profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform” can be done by a human manually choosing ranges for acceptable load levels and assigning them to edge devices and the cloud computing platforms. Then, the human can use a formula to calculate performance of at least a part of the nodes over the load levels chosen. The last limitation “and determining a partition point of the data flow graph based on the profiled performance of the at 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of a computer-readable storage medium storing computer-readable instructions executable by one or more processors. These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).   
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a computer-readable storage medium storing computer-readable instructions executable by one or more processors are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). 
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 16:
Step 2A, Prong 1:
	Claim 16 recites in part: 
wherein each of the plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor and includes one or more edges, each of the one or more edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding node.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor” can be satisfied by the human ensuring that each node that is created in the graph represents a “tensor,” which in the broadest reasonable interpterion is a form of data structure used to represent parts (such as neurons) of a neural network. Further, the human will ensure that there is an associated operation with each tensor. The limitation “each of the plurality of nodes further includes one or more edges, each of the… edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding note” is satisfied by the human ensuring that each of the vertices of the graph that was created have at least one edge connection to other vertices. 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 17:
Step 2A, Prong 1:

wherein assigning the respective load level range to each of the edge device and the cloud computing platform includes: assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination, the load combination being one of load combinations derived by combining the respective load level ranges.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitation “assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination” is satisfied, as stated earlier, but the human assigning load level thresholds for each of the edge devices and the cloud computing platform. The limitation “the load combination being one of load combinations derived by combining the respective load level ranges” is satisfied by the human combining the respective load level ranges or thresholds that were created.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 18:
Step 2A, Prong 1:
	Claim 18 recites in part:
wherein profiling the performance of each of the plurality of nodes at different load levels for the edge device and the cloud computing platform includes, for each load combination: identifying one or more edges in the traversal order of the data flow graph; for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge; selecting a solution configuration having a desired characteristic; and storing the solution configuration into a lookup table.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “identifying one or more edges in the traversal order of the data flow graph;” and “for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge” is satisfied by the human identifying edges in the data flow graph and then calculating latency with a given formula and placing the test partition point at the corresponding edge. The limitation “selecting a solution configuration having a desired characteristic; and storing the solution configuration into a lookup table” can be done by selecting the solution that has the least latency, or however else “desired characteristic” may be defined, and then writing those solutions down onto a paper so it can easily be referred to in the future.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 19:
Step 2A, Prong 1:
	Claim 19 recites in part:
wherein identifying the one or more edges in the traversal order of the data flow graph includes: determining memory capacity of the edge device; determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity; and limiting the one or more edges to be identified based on the range of nodes.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “determining memory capacity of the edge device;” and “determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity” can be done by the human by first determining the memory capacity, and then choosing only the edge devices that have the capability of handle the required memory capacity. The limitation “limiting the one or more edges to be identified based on the range of nodes” is the human choosing only edge devices that are able to handle the required memory capacity, and not choosing those that are not able to.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 20:
Step 2A, Prong 1:
	Claim 20 recites in part:
wherein determining the partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes includes: referring to the lookup table; selecting a partition configuration having the desired characteristic from the lookup table; and identifying the test partition point of the partition configuration as the partition point of the data flow graph.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgement or opinion that could be performed in the human mind or with the aid of pencil and paper. This claim falls within the “mental process” grouping of abstract ideas. The limitations “referring to the lookup table;” and “selecting a partition configuration having the desired characteristic from the lookup table” can be done by the human referring back to the paper with the table and/or notes that he took previously, and then choosing one partition that has the desired characteristics. The limitation “and identifying the test partition point of the partition configuration as the partition point of the data flow graph” can be done by the human confirming that the test partition point that satisfies all requirements ends up being the partition point in the data flow graph.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim recites no additional limitations.
Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Oliveira, Fabiola Martins Campos, and Edson Borin. "Partitioning convolutional neural networks for inference on constrained Internet-of-Things devices." 2018 30th International Symposium on Computer Architecture and High Performance Computing (SBAC-PAD). IEEE, 2018 [hereinafter Oliveira] in view of Li, Guangli, et al. "Auto-tuning neural network quantization framework for collaborative inference between the cloud and edge." International Conference on Artificial Neural Networks. Springer, Cham, 2018 [hereinafter Li].
Regarding claim 1, Oliveira teaches A method (Kernighan-and-Lin-Based Partitioning) comprising:
parsing a trained neural network model of a neural network into a data flow graph (NN modeled as a dataflow graph; Oliveira, III Kernighan-and-Lin-Based Partitioning, paragraphs 2-3) comprising a plurality of nodes, the neural network associated with an edge device (vertices of the dataflow graph represent input data, output data, or operations… partitions represent IoT devices; Oliveira, III Kernighan-and-Lin-Based Partitioning, paragraphs 2-3), an interconnect connecting the edge device and a cloud computing platform (edges represent data transfers and partitions represent IoT devices; Oliveira, III Kernighan-and-Lin-Based Partitioning), and the cloud computing platform:
(best partition point in P is found; Li, §2.3 Auto-Tuning Partition); assigning a respective load level range to each of the edge device and the cloud computing platform (candidate rules are used to select candidate partition points; Li, §2.3 Auto-Tuning Partition); profiling performance of at least a part of the plurality of nodes over the respective load level range for the edge device and the cloud computing platform  (candidate partition networks are tested, and the information of performance is recorded; Li, §2.3 Auto-Tuning Partition); and determining a partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes (the best partition point is selected from P; Li, §2.3 Auto-Tuning Partition, Algorithm 1).
Examiner notes that the broadest reasonable interpretation of “nodes” would include vertices. Oliveira teaches that the vertices and edges in their KLP algorithm are similar to those in SCOTCH’s source graph. In this case, the edges represent data transfers between vertices.
Examiner further notes that that the edge devices given the broadest reasonable interpretation would be the multiple partitions representing IoT devices as referenced by Oliveira. Any of the IoT devices that provide an entry point into the network would be an edge device in the network, according to BRI.
Examiner also notes that Li teaches accounting for data transmission blob sizes and the generation of a traversal order by storing possible partitions in P. P is then looped through to determine the best partition points. Given the broadest reasonable interpretation of performance being profiled over the load level ranges, Li teaches this by applying candidate rules and then testing candidate partitions against the rule in order to determine the best partition point.
	Regarding claims 9 and 15, Oliveira in view of Li [hereinafter Oliveira-Li] teaches all the limitations and motivations of claim 1 method form rather than apparatus and machine form. Li additionally teaches the use of their framework on mobile platforms:

And a server as the cloud:
		Intel Core-i7 CPU, NVIDIA TITAN Xp GPU, 16G of RAM	
Therefore, the supporting rationale of the rejection to claim 1, in addition to the additional teaching of Li applies to the elements of claim 9 and 15.
Regarding claim 2, Oliveira teaches wherein each of the plurality of nodes represents a corresponding tensor and an associated operation with the corresponding tensor (each cube is a neuron while each circle is a vertex in their algorithm; Oliveira, Figure 1).
Examiner notes that the broadest reasonable interpretation of “tensor” is a form of data structure used to represent parts (such as neurons) of a neural network. In the figure, each cube is a neuron, which is interpreted as a tensor. Each circle is a vertex in the source graph. As mentioned earlier, vertices in the graph represent computations.
Regarding claim 3, Oliveira teaches wherein each of the plurality of nodes further includes one or more edges (multiple vertices with edges connecting the vertices; Oliveira, III Kernighan-and-Lin-Based Partitioning), each of the one or more edges of a corresponding node representing dependency of the corresponding node to one or more adjacent nodes of the corresponding node (edges represent data transfers between vertices; Oliveira, III Kernighan-and-Lin-Based Partitioning).
Examiner notes that Oliveira teaches multiple edges, since there are edges connecting multiple vertices. Furthermore, the edges connect vertices and the edges also represent data transfers between the vertices. The nodes are inherently dependent on each other because they are connected by edges and there is data that needs to be transferred between them.
claims 10 and 16, Oliveira-Li teaches all the limitations and motivations of claims 2 and 3 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claims 2 and 3 applies equally as well to those elements of claim 10 and 16.
	Regarding claim 4, Li teaches wherein assigning the respective load level range to each of the edge device and the cloud computing platform (input and weights are quantized, and then later used by on-device computation, data transmission blob sizes; Li, §2.1 Neural Network Quantization, §2.2 Candidate Network Partition Points, Formulas 1-2) includes:
assigning a respective load level from the respective load level range to each of the edge device and the cloud computing platform to create a load combination, the load combination being one of load combinations derived by combining the respective load level ranges (input and weights are quantized, and then later used by on-device computation, data transmission blob sizes… data transmission format varies depending on the combination of branches; Li, §2.1 Neural Network Quantization, §2.2 Candidate Network Partition Points, Formulas 1-2).
	Examiner notes that Li teaches the use of load levels, as stated above. Furthermore, Li teaches that when a partition point has a brother branch, which means it is a combination of multiple branches (separated and merged in the same layer), the sub-network output would either be 4 x INT8 Blobs for edge devices or 1 x INT8 Blob and a 1 x FP32 Blob for branches run in the cloud, depending on the type of combination.
Regarding claims 11 and 17, Oliveira-Li teaches all the limitations and motivations of claim 4 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 10 and 16.
	Regarding claim 5, Li teaches wherein profiling the performance of each of the plurality of nodes at different load levels for the edge device and the cloud computing platform includes, for each load combination:
(candidate rules used to select candidate petition points in NN; Li, §2.3 Auto-Tuning Partition); for each edge of the identified one or more edges, calculating corresponding latency by placing a test partition point at the corresponding edge (candidate petition networks are tested, and information of performance is recorded in P… performance of collaborative inference can be predicted; Li, §2.3 Auto-Tuning Partition); selecting a solution configuration having a desired characteristic; and storing the solution configuration into a lookup table (best partition is found in P; Li, §2.3 Auto-Tuning Partition, Algorithm 1).
Examiner notes that the broadest reasonable interpretation of latency is delay, which can be measured by time and can be used to determine performance. Performance in Li is measured by time (§3.1 Experimental Results, Table 3).
Examiner further notes that while it is not explicitly stated by Li that P is a table, it can be reasonably inferred for the following two reasons: (1) P is an iterable data structure (2) when data is added to P (Algorithm 1, line 9), it is added as a pair of variables, with the first being a counter or key, and the second being the information associated with that key. Data is added by: 
P ← P ∪ (Li , info); 
Therefore, the resulting P would essentially be a list of tuples, or a 2-dimensional array, which is a table, given the broadest reasonable interpretation for “table”.
Regarding claims 12 and 18, Oliveira-Li teaches all the limitations and motivations of claim 5 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12 and 18.
Regarding claim 6, Oliveira teaches wherein identifying the one or more edges in the traversal order of the data flow graph includes:
(vertices annotated with a value that indicates amount of memory required to store information represented by vertex; Oliveira, III Kernighan-and-Lin-Based Partitioning); determining a range of nodes of the plurality of nodes that the edge device is able to execute based on the memory capacity (amount of memory available in each partition is also considered by the algorithm when partitioning dataflow graph; Oliveira, III Kernighan-and-Lin-Based Partitioning); and limiting the one or more edges to be identified based on the range of nodes (nodes that are chosen based on memory constraints; Oliveira, III Kernighan-and-Lin-Based Partitioning).
	Examiner notes that Oliveira teaches using memory capacities to determine which nodes are chosen. Nodes that do not satisfy the memory constraints are not chosen.
Regarding claims 13 and 19, Oliveira-Li teaches all the limitations and motivations of claim 6 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13 and 19.
	Regarding claim 7, Li teaches wherein determining the partition point of the data flow graph based on the profiled performance of the at least part of the plurality of nodes includes:
referring to the lookup table (algorithm begins to loop through P; Li, §2.3 Auto-Tuning Partition, Algorithm 1); selecting a partition configuration having the desired characteristic from the lookup table (algorithm compares the currently iterated partition point with the previously best partition point, and if it is better, it replaces the previous partition point for that iteration; Li, §2.3 Auto-Tuning Partition, Algorithm 1); and identifying the test partition point of the partition configuration as the partition point of the data flow graph (best partition is found in P; Li, §2.3 Auto-Tuning Partition, Algorithm 1).
	Examiner notes that Li teaches the use of a lookup table P to save potential partitions (see claim 5). Li further teaches selecting the best partition point from P. As previously stated, Li teaches using time 
Regarding claims 14 and 20, Oliveira-Li teaches all the limitations and motivations of claim 7 in method form rather than apparatus and machine form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 14 and 20.
	Regarding claim 8, Li teaches wherein the generated traversal order of the data flow graph is one of a plurality of possible traversal orders of the data flow graphs (P contains multiple possible partition points; Li, §2.3 Auto-Tuning Partition, Algorithm 1).
	Examiner notes that Li teaches stores multiple possible partitions in table P. The possible partition points in P are thus also possible traversal orders, as each different partition would lead to a different traversal order. In determining the final, best partition points, Li already determined one of a plurality of possible traversal orders.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Mon-Thu: 0730-1700; Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/ERIC C WU/Examiner, Art Unit 2128                      

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128